Order, Supreme Court, New York County (Paviola A. Soto, J.), entered on or about July 2, 2004, which, inter alia, granted the motion of defendants-respondents (the municipal defendants) to dismiss the complaint as against them, unanimously affirmed, without costs.
Municipalities are generally immune from tort liability when their employees perform discretionary acts involving the exercise of reasoned judgment, except in those cases where plaintiffs establish that they had a “special relationship” with the municipality giving rise to a duty enforceable in tort (see Pelaez v Seide, 2 NY3d 186 [2004]; Lauer v City of New York, 95 NY2d 95, 99 [2000]; Tango v Tulevech, 61 NY2d 34 [1983]). Inasmuch as the complained-of conduct by municipal employees was discretionary and there is no allegation justifying an inference that there was a “special relationship” between plaintiff and the City, the complaint failed to state a cognizable claim for *242relief as against the municipal defendants. Concur—Buckley, P.J., Friedman, Sullivan and Nardelli, JJ.